Exhibit 10.4

EXECUTION COPY

AMENDMENT NO. 13

TO AMENDED AND RESTATED CREDIT AGREEMENT,

AND CONSENT

THIS AMENDMENT NO. 13 TO AMENDED AND RESTATED CREDIT AGREEMENT AND CONSENT,
dated as of April 8, 2008 (the “Agreement”) relating to the Credit Agreement
referenced below, is by and among WOLVERINE TUBE, INC., a Delaware corporation
(the “Company”), certain of its Subsidiaries identified as Subsidiary Borrowers
on the signature pages hereto and any additional Subsidiaries of the Company
which become parties to the Credit Agreement in accordance with the terms
thereof (collectively referred to as the “Subsidiary Borrowers” and individually
referred to as a “Subsidiary Borrower”) (hereinafter, the Company and the
Subsidiary Borrowers are collectively referred to as the “Borrowers” or referred
to individually as a “Borrower”), each of the financial institutions identified
as Lenders on the signature pages hereto (the “Lenders” and each individually, a
“Lender”), and WACHOVIA BANK, NATIONAL ASSOCIATION, (“Wachovia”), acting in the
manner and to the extent described in Article XIII of the Credit Agreement (in
such capacity, the “Administrative Agent” or the “Agent”). Terms used but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement and the provisions of Sections 1.2 and 1.3 of the Credit Agreement
related to the definitions shall apply herein.

W I T N E S S E T H

WHEREAS, a $35,000,000 credit facility has been extended to the Borrowers
pursuant to the terms of that certain Amended and Restated Credit Agreement
dated as of April 28, 2005 (as amended, modified or otherwise supplemented from
time to time, the “Credit Agreement”) among the Borrowers, the Lenders, and the
Administrative Agent;

WHEREAS, the Company has informed the Administrative Agent that in one or more
transactions, it intends to redeem up to $86,450,000 of the outstanding
principal amount under the 2008 Senior Notes on or prior to September 1, 2008
under the 2008 Senior Note Indenture (collectively, the “2008 Senior Note
Redemptions”);

WHEREAS, the Borrowers have requested that the Lenders consent to the 2008
Senior Note Redemptions and in connection therewith, have requested that certain
amendments be made to the Credit Agreement; and

WHEREAS, the undersigned Lenders have agreed to consent to the 2008 Senior Note
Redemptions and to amend the Credit Agreement as contemplated herein pursuant to
the terms and conditions herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

(A) Amendments to Credit Agreement. Effective on (and subject to the occurrence
of) the Amendment No. 13 Effective Date (as hereinafter defined), the Credit
Agreement shall be amended as follows:

1. Section 8.4 of the Credit Agreement is hereby deleted in its entirety.

(B) Consent. Effective on (and subject to the occurrence of) the Amendment
No. 13 Effective Date, notwithstanding the provisions of Section 9.15 of the
Credit Agreement, the Lenders hereby consent to the 2008 Senior Note Redemptions
in an aggregate amount not to exceed $86,450,000, so long as, with respect to
each such redemption, the following conditions have been met:

(i) After giving effect to each such redemption, (A) the representations and
warranties contained in Article VI of the Credit Agreement, as amended hereby,
shall be true and correct in all material respects on and as of the date thereof
as though made on and as of such date (except for those representations and
warranties which by their terms relate solely to an earlier date) and (B) no
Default or Event of Default shall exist under the Credit Agreement, as amended
hereby, on and as of the date thereof;

(ii) (A) Prior to the consummation of any such redemption, the Company shall
have provided to the Administrative Agent written evidence satisfactory to the
Administrative Agent that the Credit Parties shall have Excess Liquidity (as
hereinafter defined) immediately after giving effect to such redemption in an
amount equal to or greater than the sum of (A) the amount that would be required
to purchase the remaining outstanding principal amount of the 2008 Senior Notes
plus (B) Excess Liquidity in an amount equal to $15,000,000 and (B) for the
period beginning on the Amendment No. 13 Effective Date through September 1,
2008, together with delivery of the Borrowing Base Certificate as required under
the Credit Agreement, the Company shall deliver a certificate to the
Administrative Agent in form and substance satisfactory to the Administrative
Agent with a detailed calculation of Excess Liquidity;

(iii) the consummation of such redemption shall have occurred on or prior to
September 1, 2008;

(iv) no such redemption shall include the redemption of any 2008 Senior Notes
held by any Credit Party, Alpine, Plainfield or, in each case, any affiliate
thereof; and

(v) in connection with each such redemption, substantially simultaneously with
the consummation thereof, the Administrative Agent shall have received a fee
(the “2008 Redemption Fee”) in an amount equal to 1.0% of the aggregate
principal amount of each such redemption; provided that the 2008 Redemption Fee
shall not exceed (A) $85,000 less (B) the amount of the amendment fee paid to
the Administrative Agent under Section D hereof.

 

2



--------------------------------------------------------------------------------

For purposes hereof, “Excess Liquidity” means the sum of (x) Excess
Availability, plus (y) the amount of immediately available cash of the Credit
Parties, plus (z) the amount by which (1) the amount of calculated funding
availability under the Second Amended and Restated Receivables Purchase
Agreement, dated as February 21, 2008 (the “Receivables Agreement”) among the
SPC, Wolverine Finance, LLC, the Company, the liquidity banks from time to time
party thereto, The CIT Group/Business Credit, Inc., individually and as
co-agent, and Wachovia Bank, National Association, as agent, demonstrated in the
most recent Weekly Report or Settlement Report (as each such term is defined
therein), as the case may be, delivered by the Company thereunder, as calculated
in accordance with the Receivables Agreement in effect on the date hereof,
exceeds (2) the least of (I) the Purchase Limit, (II) the Net Pool Balance minus
Required Reserves and (III) the product of 85% times the aggregate Outstanding
Balance of Eligible Receivables, minus the Aggregate Invested Amount (as each
such term is defined in the Receivables Agreement).

(C) Representations and Warranties. Each Credit Party hereby represents and
warrants that (i) the representations and warranties contained in Article VI of
the Credit Agreement are true and correct in all material respects on and as of
the date hereof as though made on and as of such date (except for those
representations and warranties which by their terms relate solely to an earlier
date) and after giving effect to the transactions contemplated herein, (ii) no
Default or Event of Default exists under the Credit Agreement on and as of the
date hereof and after giving effect to the transactions contemplated herein,
(iii) it has the corporate, limited liability company or limited partnership
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder and has taken all necessary organizational action to
authorize the execution, delivery and performance by it of this Agreement;
(iv) it has duly executed and delivered this Agreement, and this Agreement
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws affecting the rights of creditors
generally or by general principles of equity and (v) neither the execution and
delivery of this Agreement, nor the consummation of the transactions
contemplated therein, nor performance of and compliance with the terms and
provisions thereof will violate or conflict in any material respect with any
material provision of its articles or certificate of incorporation or
certificate of limited partnership or certificate of formation, bylaws,
agreement of limited partnership or limited liability company agreement or
violate, contravene or conflict in any material respect with contractual
provisions of, or cause an event of default under, any indenture, including
without limitation the 2008 Senior Note Indenture, 2009 Senior Note Indenture or
the 2009 Senior Exchange and Debenture Agreement, loan agreement, mortgage, deed
of trust, contract or other agreement or instrument to which it is a party or by
which it may be bound.

(D) Effectiveness. This Agreement shall become effective upon the earliest date
(the “Amendment No. 13 Effective Date”) on which the following conditions
precedent have been satisfied:

1. Executed Agreement. The Administrative Agent shall have received a fully
executed counterpart of this Agreement from each party hereto.

2. Amendment Fee; Expenses. The Administrative Agent shall have received from
the Borrowers payment of an amendment fee in the amount of $25,000 and

 

3



--------------------------------------------------------------------------------

payment of all reasonable costs and expenses of the Administrative Agent in
connection with the preparation, execution and delivery of this Agreement,
including the reasonable fees and expenses of Mayer Brown LLP, and all
previously incurred fees and expenses which remain outstanding on the effective
date of this Agreement.

3. Other Conditions Precedent. The Borrowers shall have completed all
proceedings taken in connection with the transactions contemplated by this
Agreement and delivered to the Administrative Agent all other documentation and
other items incident thereto, and each shall be satisfactory to the
Administrative Agent and its legal counsel, Mayer Brown LLP.

(E) No Other Modification. Except to the extent specifically provided to the
contrary in this Agreement, all terms and conditions of the Credit Agreement
(including Exhibits and Schedules thereto), the Pledge Agreement (including
Exhibits and Schedules thereto) and the other Credit Documents shall remain in
full force and effect, without modification or limitation. This Agreement shall
not operate as a consent to any other action or inaction by the Borrowers or any
other Credit Party, or as a waiver or amendment of any right, power, or remedy
of any Lender or the Administrative Agent under the Credit Agreement, the Pledge
Agreement or any other Credit Document nor constitute a consent to any such
action or inaction, or a waiver or amendment of any provision contained in the
Credit Agreement, the Pledge Agreement or any other Credit Document except as
specifically provided herein. Each of the Credit Parties acknowledges, confirms
and agrees that the Credit Documents to which it is a party remain in full force
and effect as of the date hereof and continue to secure all Obligations of each
such Credit Party to any Lender or the Administrative Agent, and novation of any
kind is hereby expressly disclaimed.

(F) Release. In consideration of entering into this Agreement, each Credit Party
(a) represents and warrants to the Administrative Agent and each Lender that as
of the date hereof there are no causes of action, claims, actions, proceedings,
judgments, suits, demands, damages or offsets against or defenses or
counterclaims to its Obligations or Secured Obligations under the Credit
Documents and furthermore, such Credit Party waives any and all such causes of
action, claims, actions, proceedings, judgments, suits, demands, damages,
offsets, defenses or counterclaims whether known or unknown, arising prior to
the date of this Agreement and (b) releases the Administrative Agent and each
Lender and each of their respective Affiliates, Subsidiaries, officers,
employees, representatives, agents, counsel and directors from any and all
actions, causes of action, claims, actions, proceedings, judgments, suits,
demands, damages and liabilities of whatever kind or nature, in law or in
equity, now known or unknown, suspected or unsuspected to the extent that any of
the foregoing arises from any action or failure to act with respect to any
Credit Document, on or prior to the date hereof.

(G) Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of North Carolina, without
regard to the principles governing conflicts of laws thereof.

(H) INCORPORATION BY REFERENCE OF CERTAIN PROVISIONS. THE PROVISIONS IN
SECTIONS 14.5, 14.6, 14.8, 14.9, 14.10, 14.12, 14.13, 14.14, 14.15, 14.19

 

4



--------------------------------------------------------------------------------

AND 14.24 OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE HEREIN,
MUTATIS MUTANDIS.

[SIGNATURE PAGES FOLLOW]

 

5



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

COMPANY: WOLVERINE TUBE, INC. By:   /s/ David A. Owen Name:   David A. Owen
Title:   Chief Financial Officer &
Senior Vice President SUBSIDIARY BORROWERS: TF INVESTOR, INC. By:   /s/ David A.
Owen Name:   David A. Owen Title:   Vice President & Treasurer TUBE FORMING
HOLDINGS, INC. By:   /s/ David A. Owen Name:   David A. Owen Title:   Vice
President & Treasurer TUBE FORMING, L.P. By: Tube Forming Holdings, Inc.,
its General Partner By:   /s/ David A. Owen Name:   David A. Owen Title:   Vice
President & Treasurer

 

  

Amendment No. 13 to Amended and Restated

  

Credit Agreement, and Consent



--------------------------------------------------------------------------------

WOLVERINE FINANCE, LLC By:   /s/ David A. Owen Name:   David A. Owen Title:  
Vice Manager & Treasurer WOLVERINE JOINING TECHNOLOGIES, LLC By:   /s/ David A.
Owen Name:   David A. Owen Title:   Vice President & Treasurer WOLVERINE CHINA
INVESTMENTS, LLC By: Wolverine Tube, Inc.,
its Managing Member By:   /s/ David A. Owen Name:   David A. Owen Title:  
Senior Vice President &
Chief Financial Officer WT HOLDING COMPANY, INC. By:   /s/ David A. Owen Name:  
David A. Owen Title:   Vice President & Treasurer

 

  

Amendment No. 13 to Amended and Restated

  

Credit Agreement, and Consent



--------------------------------------------------------------------------------

AGENT AND LENDERS: WACHOVIA BANK,
NATIONAL ASSOCIATION, in its capacity
as Administrative Agent and as a Lender By:   /s/ Rodney K. Sanders Name:  
Rodney K. Sanders Title:   Director

(signature pages end)

 

  

Amendment No. 13 to Amended and Restated

  

Credit Agreement, and Consent